272 So. 2d 843 (1973)
Ethel GAVIN, Appellant,
v.
Duval A. HEADLEY and Charles Edward Tudor, Appellees.
No. 72-931.
District Court of Appeal of Florida, Third District.
February 12, 1973.
Moore, Kessler, Sheradsky, Roth & Beckerman, Miami, for appellant.
Chester E. Whittle, Jr., Boca Raton, for appellees.
Before BARKDULL, C.J., and PEARSON and CHARLES CARROLL, JJ.
PER CURIAM.
This appeal is by the plaintiff below from a judgment entered on a jury verdict rendered in favor of the defendant, in an action for damages for personal injuries resulting from an automobile accident. The appellant contends the trial court committed reversible error by refusing to give certain requested jury charges. Inasmuch as the record does not show the charges which were given by the court, we reject the contention. Refusal of a trial court to give a proper charge which is requested by a party will not constitute reversible error where the charges given by the court otherwise are adequate. 32 Fla. Jur., Trial §§ 151 and 152. The appellant's further contention, that the trial court erred in denying her motion for a directed verdict at the close of the evidence, is held to be without merit. Upon examination of the record we conclude that the court was eminently correct in ruling that upon the evidence presented the issues of negligence and proximate cause were questions for jury determination.
Affirmed.